Opinion issued February 21, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00784-CV
                           ———————————
VON’S MECHANIC SHOP AND BYRON BERNARD VAUGHN, Appellants
                                        V.
                DISCOUNT AUTO BROKERS, LLC, Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1106520


                         MEMORANDUM OPINION

      Appellants have filed a “Notice of Nonsuit” asking that we dismiss the case

without prejudice. We interpret their filing as a motion to dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).

Further, although appellants failed to include a certificate of conference in their
motion, appellants’ motion includes a certificate of service, more than 10 days have

passed since the motion was filed, and no party has responded to the motion. See

TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                         2